Citation Nr: 0822100	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  02-20 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent for a right thigh donor scar.

2.  Entitlement to an initial evaluation in excess of 0 
percent for a left thigh donor scar.

3.  Entitlement to an initial evaluation in excess of 0 
percent for a right calf donor scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1956 to 
January 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for residual left 
and right thigh and right calf scars from skin grafts, 
assigning 0 percent evaluations, effective August 20, 2002.  
The veteran was scheduled for an October 2006 Board hearing, 
but did not appear or indicate any desire to reschedule.

The Board remanded this case for additional development in 
November 2006.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDINGS OF FACT

1.  The right thigh scar is manifested by complaints of red, 
itchy bumps about three times a year, not very visible, but 
associated with a change of skin texture measuring 
approximately 3 x 3 cm on the posterior aspect. 

2.  The left thigh scar is manifested by complaints of red, 
itchy bumps about three times a year, not very visible, but 
associated with a change of skin texture measuring 
approximately 3 x 3 cm on the posterior aspect.

3.  The scar on the right calf is manifested by shiny, scaly, 
slightly darker and reddish appearing skin measuring about 5 
x 4-cm scar on the medial aspect, and complaints of red, 
itchy bumps about three times a year.





CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 0 
percent for a right thigh donor scar are not met. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 to 7806 (effective prior to August 30, 
2002), Diagnostic Codes 7801 to 7806 (2007).

2.  The criteria for an initial evaluation higher than 0 
percent for a left thigh donor scar are not met. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 to 7806 (effective prior to August 30, 
2002), Diagnostic Codes 7801 to 7806 (2007).

3.  The criteria for an initial evaluation higher than 0 
percent for a right calf donor scar are not met. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 to 7806 (effective prior to August 30, 
2002), Diagnostic Codes 7801 to 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2002 and July 2003 regarding the 
original service connection claims.  The RO provided the 
appellant with general notice of how to get an increased 
rating including the criteria for assigning disability 
ratings and effective dates in letters dated in June 2005 and 
November 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the general evidence necessary to substantiate an increased 
rating claim and the relative duties of VA and the claimant 
to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 
112 (2004), requesting the claimant to provide evidence in 
his possession that pertains to the claims.  However, VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate the increased rating claims has not 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

While this second batch of notice letters was not provided 
prior to the initial adjudication of the original service 
connection claims in January 2004, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in supplemental 
statements of the case dated from January 2006 to November 
2007, following the provision of notice.  No fundamental 
unfairness is shown due to the timing of the notification.  

VA has obtained all relevant evidence.  The veteran noted on 
VA examinations dated in December 2005 and April 2007 how his 
scars affect his employment and daily life.  His 
representative also has cited to the diagnostic codes 
addressing the skin on the May 2008 post-remand brief.  These 
actions by the veteran and his representative indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process, as well as the 
evidence necessary to substantiate the claim.  The veteran's 
representative also is presumed to have basic knowledge of VA 
law and to have imparted this knowledge to the veteran.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for residual scars from 
skin grafts on the left thigh, right thigh, and right calf in 
January 2004, assigning 0 percent evaluations effective 
August 20, 2002.  The veteran appeals this action, contending 
that his scars are worse than warranted by a 0 percent 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The schedule for ratings of the skin is found at 38 C.F.R. § 
4.118.  During the course of this appeal, the schedular 
criteria for evaluation of the skin were changed effective 
August 30, 2002.  The veteran was provided a copy of the 
revised criteria and the opportunity to submit pertinent 
evidence and/or argument in an April 2005 supplemental 
statement of the case.

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post- 
dates a pertinent change to VA's rating schedule. VAOPGCPREC 
3-2000.  As such, the "old" rating criteria for other 
diseases and injuries of the spine apply to all the evidence 
of record; while the "new" criteria only apply to evidence 
dated since the effective date of the regulatory change.

The veteran's scars on the right and left thigh and right 
calf are rated under the revised criteria for the skin, 
38 C.F.R. § 4.118, Diagnostic Code 7802.  Under Diagnostic 
Code 7802, a 10 percent evaluation is assigned for 
superficial scars other than the head, face or neck that do 
not cause limited motion, that cover an area or areas of 144 
square inches (929 sq. cm) or greater.  A superficial scar is 
one not associated with underlying soft tissue damage.  See 
Note (2).

A December 2005 VA examination report shows a noticeable 
large 5 x 4-cm scar on the medial aspect of his right calf.  
It was discolored in relation to the rest of his leg and 
slightly darker and reddish appearing.  He did not have any 
symptoms from the scars; and there was no adherence to 
underlying tissue.  The skin was shiny and scaly in the right 
medial calf and the entire 4 x 4 cm scar was affected by 
this.  The scar felt brittle compared to the skin and the 
surrounding areas.  There was no scar instability or 
ulceration.  There was no elevation or compression of the 
surface contour of the scar on palpation; it was a 
superficial scar.  There was no edema or keloid formation or 
limitation of motion or function caused by the scar.  

He also had scars, which he reported on his posterior aspect 
of his right and left thighs, although the examiner was not 
able to see them.  The examiner determined that the scars 
were so well-healed since the surgery that they had become 
very difficult to detect.  However, the examiner was able to 
feel the difference in the skin; consistency over these areas 
was roughly 3 x 3 cm for each scar on the posterior aspect of 
the right and left thigh, one scar for each of the scars on 
the back of his left and right thigh.  They felt slightly 
different to the skin and surrounding areas in terms of 
texture.  There was certainly no pain on examination.  The 
examiner believed it was roughly 3 x 3 cm because it was 
impossible to see them; it reportedly was really difficulty 
to comment on this.  There was no adherence to underlying 
tissue from either of the posterior thigh scars.  The skin 
felt slightly irregular and brittle in comparison to 
surrounding tissue, but it was certainly not shiny, scaly, or 
changed in color.  There was no scar instability.  There was 
no depression or elevation of skin contour.  The scar was 
superficial; there was no inflammation, edema, or keloid 
formation.  There was no change in color or limitation of 
motion from either the posterior right or left thigh scars.

An April 2007 VA examination report shows complaints of 
recurrent dermatitis on the legs in areas of previous donor 
sites for skin grafting.  By way of history, the veteran 
started to develop problems with the areas that were donors 
when he was in the hospital, which included both lateral 
thighs and the anteromedial right pre-tibial area.  He 
developed intermittent redness with scaling and bumps, which 
itched exquisitely and continued to come up at least three 
times a year, usually in the early fall, mid winter, and 
summer.  It came up with red, itchy bumps as above, lasted 
about three weeks, and then resolved.  It always came up in 
all three spots at the same time, although the right lateral 
thigh was less involved than the other areas.  He used 
moisturizers to the areas pretty well all the time and had 
not ever really been treated with anything else at the sites.  
He did not remember ever using steroid cream on it though 
there were notes that he might have been given Triamcinolone 
in the past.  The examiner noted that a workup included a 
patch test, which the examiner assumed was the TRUE test, and 
which was completely negative for obvious contributing 
contact factors.  On physical examination, there was a 
rectangular hyperpigmented macule on the left lateral thigh 
measuring 2 x 3 cm.  There was a poorly-defined area of 
hyperpigmentation on the right thigh measuring about 1 cm.  
On the right lower extremity, there was an obvious supple 
scar within a background of some brownish hyperpigmentation.  
Unfortunately, at the moment, there was no active dermatitis.  
The examiner noted that the veteran's primary care physician 
had seen the eruption when it was active and that the veteran 
brought in a picture that clearly showed these same sites 
(left thigh, right thigh, and right pre-tibial area) with 
erythema, excoriations, and some lichenified papules.  The 
impression was recurrent dermatitis in areas of previous 
donor skin graft sites.

The medical evidence shows that a 10 percent evaluation is 
not warranted under Diagnostic Code 7802.  The total 
measurement of the scar on the right calf is from 16 to 20 
square centimeters, on the left thigh, roughly 6 to 9 square 
centimeters, and on the right thigh 9 square centimeters to 1 
centimeter.  These findings do not meet the requirement for a 
10 percent rating under Diagnostic Code 7802.  Where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (2007).

None of the remaining diagnostic codes addressing the scars, 
effective August 30, 2002, allow for a rating higher than 0 
percent.

Under the rating criteria for eczema or dermatitis, a 
noncompensable rating is assigned when less than 5 percent of 
the entire body or of exposed areas is affected, and no more 
than topical therapy is required during the past 12 month 
period.  A 10 percent rating is assigned when at least 5 
percent but less than 20 percent of the entire body or of 
exposed areas is affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12 month period.  A 30 percent rating is assigned when 
20 to 40 percent of the entire body or of exposed areas is 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of 6 weeks or more, but not constantly, during the past 12 
month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

The medical evidence shows at most a 20 square-cm scar on the 
medial aspect of the right calf, a 9 square-centimeter scar 
on the right thigh, and a 9 square-centimeter scar on the 
left thigh.  As the scars are on the legs, they are not 
considered "exposed areas" under the regulations.  The 
biggest scar on the right calf of 20 square centimeters also 
does not constitute 5 percent or more of the entire body.  
The veteran reported on the April 2007 VA examination report 
that the eruptions lasted no more than three weeks and that 
he did not recall using steroid creams on the scars; there 
was a note, however that he might have been given 
Triamcinolone in the past.  This is not enough to show 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during a 12-month period.  Thus, a compensable 
rating is not warranted under Diagnostic Code 7806.

The scars are not shown to be deep or cause limited motion.  
Note (2) under Diagnostic Code 7801 defines a deep scar as 
one associated with underlying soft tissue damage.  The 
December 2005 VA examination report specifically showed no 
scar instability or ulceration, elevation or compression of 
the surface contour of the scar on palpation, edema or keloid 
formation, or limitation of motion or function caused by the 
scars.  Therefore, Diagnostic Code 7801 does not apply.  The 
scars also are not unstable, painful on examination, or cause 
limited function.  Therefore, Diagnostic Codes 7803, 7804, or 
7805 do not apply, respectively.  Note (1) under Diagnostic 
Code 7803 defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  

The veteran also cannot receive a rating higher than 0 
percent on the regulations in effect prior to August 30, 
2002.  

Pursuant to the old rating criteria, evidence of slight, if 
any, exfoliation, exudation, or itching caused by eczema (if 
on a nonexposed surface or small area) will result in the 
assignment of a noncompensable evaluation. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).  A 
compensable rating of 10 percent requires evidence of 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation requires 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation is 
warranted for eczema with ulceration, extensive exfoliation, 
or crusting and systemic or nervous manifestations, or 
exceptional repugnance.

On the April 2007 VA examination, the veteran reported an 
itchy rash occurring about three times a year.  Although he 
did not have an outbreak at the time of the examination, he 
provided pictures and his primary care physician confirmed 
the presence of the rashes.  The veteran is shown to meet the 
requirements of a 0 percent (noncompensable) rating under 
Diagnostic Code 7806 but no higher.  The 10 percent 
evaluation is only appropriate if the affected area is 
exposed; and as noted, the legs are not considered an exposed 
area.

The remaining diagnostic codes in effect prior to August 30, 
2002 do not apply.  The medical evidence shows the scars are 
superficial and not unstable so an evaluation under 
Diagnostic Code 7803 is inapplicable.  The scars are not 
painful on evaluation; so a rating under Diagnostic Code 7804 
is not warranted.  The scars also do not cause limited motion 
or function of the affected part.  Thus, an evaluation under 
Diagnostic Code 7805 does not apply.  

The level of impairment caused by the scars on the right and 
left thighs and right calf has been relatively stable 
throughout the appeals period, or at least has never been 
worse than what is warranted for a 0 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The preponderance of the evidence is against the increased 
rating claims for scars on the right and left thighs and 
right calf; there is no doubt to be resolved; and increased 
ratings are not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. Floyd v. Brown, 9 Vet. App. 88 (1996). The 
Board is not precluded from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own. Bagwell v. Brown, 9 Vet. App. 337 (1996).  In this 
case, the RO discussed the criteria for assignment of an 
extraschedular evaluation for the skin disabilities in an 
April 2005 statement of the case.

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  A December 
2005 VA examination report notes that the veteran worked 
full-time and did not have any limitation in his activities 
associated with the scars on the right calf and thigh and 
left thigh.  An April 2007 VA examination report notes that 
when an eruption was present, it was so exquisitely pruritic 
that he found it difficult to concentrate on his work, and 
that the eruptions also affected his clothing choices.  He 
could not wear high socks and must wear light fabrics that 
did not rub the area when he was at work.  While this shows 
the veteran's scars bother him while he is working and affect 
his work clothing choice, the evidence does not rise to the 
level of marked interference with employment.  There is no 
evidence of any frequent periods of hospitalization due to 
the scars on the right calf and thigh and left thigh.

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 0 percent 
for a right thigh donor scar is denied.

Entitlement to an initial evaluation in excess of 0 percent 
for a left thigh donor scar is denied.

Entitlement to an initial evaluation in excess of 0 percent 
for a right calf donor scar is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


